Per Curiam.

Respondent was admitted to the Bar in the First Judicial Department in June, 1953. A Referee has found *81that two charges of professional misconduct lodged against respondent have been sustained. The evidence as to the first charge demonstrate^ neglect in the prosecution of the claims of two clients for damages for personal injuries arising out of a single accident, thereby permitting the claims to be barred by the Statute of Limitations.
As to the second charge, the evidence clearly demonstrates that respondent failed to respond to the letters of the Grievance Committee requesting a statement of his position concerning the complaint which is the subject of the first charge. Recognition has been given to the several personal disasters involving respondent’s family during the period when the infractions upon which the first charge is based and which have been offered in explanation and mitigation. Notwithstanding, respondent’s neglect of the cause of his clients is inexcusable and constitutes misconduct, and his disregard of the inquiries by the Grievance Committee made matters worse. A proper regard for the protection of the public would indicate that respondent should be suspended from the practice of law for a period of one year and until further order of this court. (Matter of Sultan, 26 A D 2d 210.) We do not take into consideration respondent’s failure to co-operate with the Committee on Grievances, as set forth in the second charge in assessing punishment.
Respondent should be suspended for a period of one year.
McGivern, J. P., Markewich, Nunez, Kupferman and McNally, JJ., concur.
Respondent suspended for a period of one year, effective August 2, 1971.